El Juez Asociado Señok Todd, Jr.,
emitió la opinión del tribunal.
El 17 de octubre de 1945 la Corte Municipal de San Juan-' dictó sentencia en un caso seguido por Víctor Maura contra Práxedes Pabón sobre reclamación de salarios. Al hacer la notificación de la sentencia el secretario de dicha corte hizo constar en los autos que había archivado copia de la notifi-cación el mismo día 17 de octubre de 19-45 cuando en 7-ealidad dicha notificación fue hecha el 19 de octubre de 1945. La de-mandada, tomando como base esta última fecha que aparece en el original de la notificación que le fue hecha, radicó su escrito de apelación para ante la Corte de Distrito de San Juan el día 23 de octubre de 1945. El apelado solicitó se desestimara la apelación por haberse radicado la misma des-pués de los cinco días que concede la ley en los casos de recla-mación de salarios.
Se opuso la apelante y practicada la prueba la corte inferior desestimó la apelación. Para revisar dicha resolución, expedimos el presente auto de certiorari.
De la prueba practicada en la corte inferior aparece que a pesar de que en el escrito de notificación de sentencia., suscrito por el secretario de la corte municipal el 19 de octubre de 1945, se hacía constar que copia de dicha notificación se había archivado en los autos del caso el día 17 de octubre.. *898el sobre que contenía dicha notificación, qne se cursó por co-rreo, tenía un membrete de haberse depositado en el correo el 19 de octubre de 1945 a las 6 p. m. Declaró además el se-cretario de la corte municipal que la sentencia en este caso fué notificada el día 19 de octubre no obstante constar en los autos que lo fué el 17 de octubre.
La sección 8 de la Ley núm. 10 de 1917 ((2) pág. 217), enmendada por la Ley núm. 40 de 17 de abril de 1935 ((1) pág. 239), establece que la apelación en casos de reclamación ■de salarios “quedará formalizada presentando al secretario de la corte municipal, dentro de los cinco días de notificada 'la sentencia” el escrito de apelación y en el caso de Fog v. Corte, 65 D.P.R. 161, resolvimos que dicho término empieza ,a contarse desde la fecha en que el secretario archiva en los .autos del caso una copia de la notificación de la sentencia.
 Empero, la aplicación de la ley tiene que estar fundada en la realidad de los’hechos. Si, como éstos demuestran on este caso, no obstante haberse hecho constar en los autos del caso que la notificación de la sentencia se hizo el 17 de octubre, en realidad la parte afectada por ella no fué notificada hasta el día 19 de octubre, los cinco días no podrían empezar a contarse desde el día 17. Sería injusto privar a la peticionaria del recurso de apelación que le concede la ley por un error cometido por el secretario de la corte municipal al no hacer eonstar la fecha verídica en que archivó en los autos del caso la copia de la notificación de la sentencia. Habiendo radicado la peticionaria su escrito de apelación el día 23 de octubre, el mismo fué ’indicado dentro de los cinco días.que señala la ley.

Debe anularse la resolución recurrida y devolverse el caso para ulteriores procedimientos.